Per Curiam:
Technically the admission in evidence of the records of the opened judgments was erroneous; nevertheless, as by the pleadings the execution of the notes, on which those records were founded, was admitted, the records proved nothing, and were, at most, testimony of a character so irrelevant and harmless that it could by no possibility have been injurious to the defendant. It follows that a reversal of the judgments for such cause would be improper, since it could result in no good purpose. The books of the bank were properly admitted to charge the defendant. He was not only a stockholder, but an officer of the corporation, having in his power the inspection and supervision of those books: hence, there is as much reason why he should be, prima facie, bound by the entries found in them, as that a partner should be bound by the books of his firm.
The judgment is affirmed.